Citation Nr: 1511562	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-21 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Good Samaritan Medical Center and St. Mary's Medical Center from March 14, 2011, to March 21, 2011.  



ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to December 1985.  The appellant is in this matter is St. Mary's Medical Center and Good Samaritan Medical Center where the Veteran received medical treatment between March 14, 2011, and March 21, 2011.  It appears that both medical centers are part of the Tenet Hospital Corporation and thus both medical centers/vendors will be referenced generally as "the appellant" in this remand.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida, which denied the benefit on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment of medical services (treatment) provided to the Veteran between March 14, 2011, and March 21, 2011.   

A preliminary review of the record shows that this matter is still not ready for appellate disposition as the combined health record is incomplete.  

Unfortunately, a remand is required in this case.

First, the appellant requested a BVA hearing in its August 2012 substantive appeal.  A review of the VBMS records shows that a hearing was scheduled in January 2015.  A letter regarding the Travel Board hearing was sent only to the Veteran.  As noted in the Introduction above, the appellant in this matter is Good Samaritan Medical Center and St. Mary's Medical Center, and the appellant never received notice of the BVA hearing.  It does not appear that the appellant ever withdrew its hearing request.  As such, the claim must be remanded to schedule the appellant for the requested Travel Board hearing.  

The Statement of the Case references a November 2011 Notice of Disagreement from the appellant that is not currently of record.  Additionally, it is unclear as to the amount of unreimbursed medical expenses that the appellant is claiming with respect the Veteran's hospitalization from March 14, 2011, to March 21, 2011.  A St. Mary's Medical Center bill, dated in May 2011, shows a total charge of $35,611.04, but the October 2011 claim from the appellant indicates that the reimbursement amount in $11,550. 00.  It is unclear how the appellant came to this reimbursement amount.  Finally, the record does not include the medical records from Good Samaritan Medical Center.  Although, the claim is being remanded for a Travel Board hearing, the Board finds that it would be helpful to associate these outstanding records with the claims file prior to scheduling a hearing in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all non-duplicative documents pertaining to the claim(s) for reimbursement and/or payment of medical services rendered between March 14, 2011, until March 21, 2011, to include:

(1) any VCAA notification, 

(2) the notice of disagreement received from St. Mary's Medical Center/Good Samaritan Medical Center, 

(3) the basis for the amount of reimbursement sought by the appellant in this matter, and

(4) medical records and any billing information from Good Samaritan Medical Center for treatment provided on March 14, 2011 and March 15, 2011.

The above should be accomplished with any necessary authorization from the Veteran.

2.  Issue a supplemental statement of the case to the appellant and the Veteran if warranted.  See 38 C.F.R. § 19.31 (2014).

3.  Schedule the appellant for the requested Travel Board hearing.  It is important that notice of this hearing be sent both to the Veteran and to the appellant in this matter-Good Samaritan Medical Center and St. Mary's Medical Center.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




